Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-20-2007

USA v. Julien
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2872




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Julien" (2007). 2007 Decisions. Paper 20.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/20


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                               Case No: 07-2872

                        UNITED STATES OF AMERICA

                                         v.

                               RONALD JULIEN,

                                         Appellant


             On Appeal from the District Court of the Virgin Islands
                          District Court No. 06-CR-21
                District Judge: The Honorable Curtis V. Gomez


               Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                             December 10, 2007

            Before: SMITH, NYGAARD, and ROTH, Circuit Judges

                           (Filed: December 20, 2007 )


                                    OPINION


SMITH, Circuit Judge.

      Ronald Julien was charged in an indictment with aiding and abetting

another in knowingly and intentionally possessing cocaine base with the intent to

                                        1
distribute in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. A jury found

Julien guilty of the offense charged. The District Court of the Virgin Islands

sentenced Julien to 41 months of imprisonment. Julien appealed.1 He contends

that the District Court erred by denying his motion for judgment of acquittal. See

Fed. R. Crim. P. 29. We will affirm the judgment of the District Court.

      The record reveals that Detective Angel Castro contacted Julien, a taxi

driver in St. Croix, to arrange for transportation from the airport. During the taxi

ride, Castro inquired about purchasing crack cocaine. Julien agreed to contact his

supplier. The following day, Castro contacted Julien by telephone to determine if

Julien had spoken with his supplier. As a result of this conversation, Julien agreed

to meet Castro at the Christiansted Fort. Although Julien tried to convince Castro

to leave the Fort and to meet his supplier at the supplier’s house, Castro prevailed

upon Julien to bring his supplier to the Fort.

      Shortly thereafter, Julien arrived in his taxi at the Fort with Burnel Iles, also

known as Bonz. The meeting between Bonz and Castro resulted in Bonz leaving

the Fort to obtain the crack cocaine. As Castro waited in front of the Fort for Bonz

to return, Julien stopped in his taxi to ascertain if Castro had met with Bonz.



      1
       The District Court had jurisdiction pursuant to 28 U.S.C. § 3231 and 48
U.S.C. § 1612. We exercise appellate jurisdiction pursuant to 28 U.S.C. § 1291.
                                          2
Castro acknowledged that he had. Subsequently, Bonz returned to the Fort and

tendered 32 grams of crack cocaine to Castro in exchange for $750.00.

      Julien asserts that the District Court erred by denying his motion for

judgment of acquittal because there was insufficient evidence to establish each

element of the offense charged. He also submits that the prosecution failed to

prove beyond a reasonable doubt that he was not entrapped by Detective Castro.

In Jackson v. Virginia, 443 U.S. 307, 318 (1979), the Supreme Court instructed

that the critical inquiry in reviewing the sufficiency of the evidence “is whether,

after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” If so, the verdict must be sustained. Id.; see also Burks v.

United States, 437 U.S. 1, 16 (1978). Similarly, “[w]hen a jury has rejected the

entrapment defense, we ‘must view the evidence in the light most favorable to the

prosecution, and . . . Viewing the evidence in this light, [we] must uphold the

jury’s verdict unless no reasonable jury could conclude beyond a reasonable doubt

that the defendant was predisposed to commit the offense for which he was

convicted.’” United States v. Lakhani, 480 F.3d 171, 179 (3d Cir. 2007) (quoting

United States v. Jannotti, 673 F.2d 578, 597 (3d Cir. 1982)(en banc)).

      Viewing the evidence in the light most favorable to the prosecution, we

                                          3
conclude that the District Court did not err in denying Julien’s motion for

judgment of acquittal. The evidence we recited above is sufficient to establish that

Julien aided and abetted the commission by Bonz of the violation of 21 U.S.C. §

841(a)(1). See United States v. Lacy, 446 F.3d 448, 454 (3d Cir. 2006) (observing

that the elements of § 841(a)(1) “are (1) knowing or intentional (2) possession (3)

with intent to distribute (4) a controlled substance”). Inasmuch as the evidence

shows that Julien contacted his supplier, transported Bonz to meet with Castro,

and stopped to see if the meeting was satisfactory in Castro’s view, we conclude

that the jury’s rejection of Julien’s defense of entrapment is supported by the

evidence. See Lakhani, 480 F.3d at 179 (noting that evidence that shows the

accused readily responded to a solicitation by the government is sufficient to

prove predisposition). Accordingly, we will affirm the judgment of the District

Court.




                                          4